ON PETITION FOR REHEARING.
AILSHIE, J.
— The appellant in a petition for rehearing calls our attention to the fact that in the original opinion the court did not pass directly upon the objection that the evidence given by the witness Sherer as to the value of the various articles to which he testified was not confined to the time the work was being performed and the articles furnished. It is true we did not pass in direct terms upon that question, but the view we took of the matter was that it had not prejudiced the appellant in any respect; and, of course, in affirming the judgment we at least impliedly ruled adversely to the appellant’s contention. An examination of the evidence .admitted, to which this objection was interposed, shows that the witness, when testifying, gave the prices as they were quoted *194at the time, and the trial court repeatedly in his rulings held that the respondents must carry these pricei back to the time the work was being performed and the articles furnished, and must fix the prices as they then existed. After stating the prices of the various articles, the witness further testified that such articles were cheaper at the time he was testifying than they were at the time this work was being performed and these articles were being furnished, namely, the latter part of the year 1901 and the early part of the year 1902. He further testified that upon an average of all the articles they were at least five per cent cheaper at the time of the trial than they were at the time when the appellant was entitled to have the price fixed. It is at once apparent from this evidence that it did not, and could not, prejudice the appellant. If th: prices as given by witness were fixed at a time when the articles were really cheaper than they had been at the time when the prices should, as a matter of law, have been established, then the appellant could not suffer from such evidence. It would rather be to the appellant’s advantage. If the conditions had been reversed and prices had been higher at the time the witness was testifying, then it is clear the appellant would have been prejudiced.
n. further examination of this ease convinces us that no sufficient reason exists for granting a rehearing. Tne petition is therefore denied.
Stoekslager, C. J., and Sullivan, J., concur.